The appellee has filed here motion for rehearing pursuant to our opinion and judgment filed herein on October 2, 1942, which motion was denied.
As a part of the same document, appellee prays that we clarify our judgment which is, "For the reasons stated, the judgment is reversed and the cause remanded for further proceedings not inconsistent with the views herein expressed" and so modify the same as to give specific directions as to what should be done in the court below.
Under our opinion and judgment, supra, all that is left to be done in the court below is to ascertain the amount of recovery to which the plaintiff in the court below, appellee here, was entitled to as quantum meruit for services rendered in the case of State of Florida ex rel. Trustees of School District No. 16 of Manatee County, Florida, a corporation composed of D.M. Courtney, Chairman, Lincoln Marine and Raymond Barber v. Board of Public Instruction for the County of Manatee and State of Florida, a corporation composed of A.K. Hawkins, Chairman, O.C. McLean and J.W. Walker.
It is, therefore, ordered and adjudged that the new trial in that cause shall be confined to ascertainment of the amount which the plaintiff Rowe is entitled to recover and the entry of judgment for such amount, subject, however, to review by this Court if either party should be dissatisfied with the amount of the judgment.
It is so ordered.
  BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concur. *Page 526